DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 1-12 are allowed in view of Applicant’s Amendments/Remarks (filed 07/14/2022). Particularly, the prior art of record fails to disclose or fairly suggest a method or a digital broadcast receiving device having control data associated with one or more video images in the digital broadcast …and the feature of “…combining the control data and the video images into a combined digital broadcast data stream for transmitting to the display device for rendering, the combining enables decoding at the display device such that the ancillary data is retrieved and overlaid onto the one or more video images when rendered on the display device, wherein the control data limits downloads by facilitating access to select ones of ancillary data that are relevant to the geographic location of the display device by dynamically filtering the ancillary data at an ancillary data location accessed using the ancillary data location information included in the group header and embedding links to the select ones of the ancillary data relevant to the geographic location of the display device in the control data included in the combined digital broadcast data stream transmitted to the display device, wherein the links activate the access to download the select ones of the ancillary data to the display device by dynamically implementing a back channel communication from the display device to the ancillary data location, when the one or more video images are to be rendered, the select ones of the ancillary data provide access to additional information for the one or more visual components included in the one or more video images of the digital broadcast data stream, the additional information being relevant to the geographic location of the display device..” as generally recited in combination with other features of all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG